Corliss, 0. J.
I concur in the result, but feel constrained to withhold my assent to the doctrine enunciated in Cunningham v. Jones, 37 Kan. 477, 15 Pac. Rep. 572. I do not at present believe that the adjudications warrant the broad doctrine of that case. Nor can I see any foundation for it in principle, keeping in view the reason for the rule which condemns the purchase by an attorney of an interest adverse to his client pending the litigation. It is sufficient for the protection of the client that he should have the right to treat the act of his counsel as void, or to claim the benefit of all that the counsel has secured. That an utter stranger to the client and the interests of the client in the litigation should have the power, officiously, ■to interfere and vindicate the right of the client to his attorney’s zealous aid, unaffected, whether consciously or unconsciously, by any hostile interest, would seem anomalous. If the purchase of an adverse interest by the attorney is utterly void, as held in the Cuningham Case, then, no matter how willing the *81client may be to recognize and. affirm it, tbe act cannot be ratified, and the stranger may avail himself of a defense of which he could not have taken advantage had the purchase orignally been made by the client, and the attorney honestly succeeded to his interest. Of course, this argument assumes that the client owes no duty to the stranger in respect to the subsequently acquired interest. In the case at bar he did owe such duty, and it is on that ground that I agree with the opinion of the court that plaintiff could insist upon the invalidity of the purchase by the attorney of the Hadleys, assuming that he was then acting as attorney for them. But in the Cunningham Case no such obligation existed. The theory on which the plaintiff here can insist upon the invalidity of the attorney’s title is not that the deed was void, but was, in legal contemplation, a purchase by the Hadleys themselves. Having the right to claim that the purchase should inure to their benefit, they were bound to avail themselves of such right under the covenant in their mortgage, and under their duty to plaintiff as mortgagors, irrespective of such a covenant, to pay the taxes upon the land. They could not waive this right, for they held it only as trustees for the plaintiff, who was the sole beneficiary. If, where the client owes no duty to the one who seeks to destroy the attorney’s title, the attorney, with the free assent of the client, cannot buy an interest adverse to both parties, then the stranger would enjoy an advantage where the attorney should purchase which he would not enjoy in case the client, his antagonist, should buy. Assume that there is no duty resting upon either party to a litigation touching the title to real estate to pay taxes thereon, so far as the other parties is concerned. In such a case the defendant might purchase the land on tax-sale, and his inchoate right might, by lapse of time and the execution of a deed, ripen into a perfect title. Should he be unsuccessful in his defense, he nevertheless might stand impregnably upon his new title, under the tax-deed, in any future proceeding. It would not be void. Securing such title would involve no breach of duty to his antagonist. But should his attorney purchase on such tax-sale, then, if the purchase is void, no prior' assent to, no subsequent ratification by, the *82client of such purchase, however solemnly made, could preclude his adversary from taking advantage of this wholly fictitious fraud upon the client, which the client himself had voluntarily disclaimed. This would be allowing a stranger to vindicate the right of the client to his attorney’s undivided allegience when the client himself insists that he has no cause for complaint. The true reason for the rule inhibiting dealings by the attorney adversely to the interests of his client is the protection of the client. As fraud in such cases might be difficult of proof, and as men may be influenced unconsciously-by their personal interests pulling them in the opposite. direction, while striving to be loyal to their trusts and while honest in the belief that they are loyal, the law has placed m the hands of the client the power arbitrarily in all cases to thurst aside the ordinary legal effect of the attorney’s acts so far as they clash with the client’s interests, however fair the transaction may have been. There is no justification for pushing the rule further, thus enabling a stranger to reap profit from an act of the attorney where the same act performed by the client would have barred the stranger’s right. Under such a stringent rule, the purchase being a nullity, the client could not, by succeeding to the attorney’s interest, secure that paramount right which he could have obtained had he originally made the purchase himself; and thus a rule ordained for the protection of the client is turned against him for the benefit of a stranger.